      Case 2:00-cr-00119-wks Document 93 Filed 04/21/20 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

UNITED STATES OF AMERICA         )
                                 )
           v.                    )       Case No. 2:00-cr-119
                                 )
STEPHEN AGUIAR                   )

                                 ORDER

     Defendant Stephen Aguiar has filed a series of motions,

including a habeas corpus motion pursuant to 28 U.S.C. § 2255,

seeking to vacate his conviction and sentence.        Aguiar previously

brought a substantially-similar challenge in a motion for writ of

coram nobis, which this Court reviewed and denied (ECF No. 48).

The Second Circuit subsequently affirmed the Court’s ruling (ECF

No. 78).

     Aguiar’s current claims have largely been considered by

Magistrate Judge John Conroy, who issued a Report and

Recommendation recommending denial of the Section 2255 habeas

corpus motion.   The Report and Recommendation also considered

Aguiar’s first motion to amend his Section 2255 filing, again

recommending denial.    Aguiar filed an objection to the Report and

Recommendation, and has since filed two renewed motions for leave

to amend his Section 2255 motion.

     A district judge must make a de novo determination of those

portions of a magistrate judge’s report and recommendation to

which an objection is made.     Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1).   After appropriate review, the district judge may
      Case 2:00-cr-00119-wks Document 93 Filed 04/21/20 Page 2 of 3



“accept, reject or modify, in whole or in part” the magistrate’s

judge’s proposed findings and recommendations.        28 U.S.C.       §

636(b)(1).    Here, after careful review of the file and the

Magistrate Judge’s Report and Recommendation (ECF No. 79), the

Court adopts the Magistrate Judge’s recommendations in full for

the reasons stated in the Report.      Aguiar’s Section 2255 motion

(ECF No. 67), motion to consider additional evidence (ECF No. 75)

and motion to amend (ECF No. 77) are denied.

     Aguiar’s second and third motions for leave to amend his

Section 2255 motion (ECF Nos. 84, 86) are also denied, as any

amended filing would be untimely for the reasons set forth in the

Magistrate Judge’s Report and Recommendation.        Similarly,

Aguiar’s motion to correct judgment (ECF No. 65) is denied as

untimely.    The associated motion for appointment of counsel (ECF

No. 65) is denied as moot.

     Aguiar’s motion to strike this Court’s acceptance of

jurisdiction from the District of Massachusetts in 2011 (ECF No.

74) is denied as both untimely and without merit.         The motion of

Roxeanne McDonald for leave to file as amicus curiae (ECF No. 89)

is granted.    The Court reviewed Ms. McDonald’s letter, but

concludes that Aguiar is not entitled to relief.         Aguiar’s motion

for an order to show cause (ECF No. 90) is denied.

     As to the remaining pending motions, Aguiar’s motion for an

extension of time in which to object to the Report and

                                   2
      Case 2:00-cr-00119-wks Document 93 Filed 04/21/20 Page 3 of 3



Recommendation (ECF No. 81), motion to include supplemental

authority (ECF No. 83), and motions for leave to exceed the page

limit (ECF Nos. 85 and 87) are granted.

     Pursuant to Fed. R. App. P. 22(b), a certificate of

appealability is denied because Aguiar has failed to make a

substantial showing of denial of a federal right.         Moreover, his

grounds for relief do not present issues which are debatable

among jurists of reasons, which could have been resolved

differently, or which deserve further proceedings.         Lucidore v.

New York State Div. of Parole, 209 F.3d 107, 112 (2d Cir. 2000).

     It is further certified that any appeal would not be taken

in good faith, and permission to proceed in forma pauperis is

therefore denied.     See 28 U.S.C. § 1915(a)(3).

     DATED at Burlington, in the District of Vermont, this 21st

day of April, 2020.

                            /s/ William K. Sessions III
                            William K. Sessions III
                            District Court Judge




                                   3
